Citation Nr: 1828890	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for left foot plantar fasciitis.

2.  Entitlement to an initial rating in excess of 30 percent for right foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to May 1999.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In July 2014, the Board issued a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (JMR) was filed, and on March 12, 2015, the Court issued an Order vacating the July 2014 decision and returned the case to the Board for action consistent with the JMR.  In September 2015, the Board remanded the matter for further evidentiary development.

In June 2010, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of increased ratings for bilateral foot plantar fasciitis of the left and right foot.  The Veteran has not filed a VA Form 9, substantive appeal for the allegation of the existence of a clear and unmistakable error (CUE) in a December 2008 rating decision, denying entitlement to service connection for pes planus.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).

As the required notifications have not been sent based on the lack of submission of VA Form 9, pertaining to the issues of entitlement to service connection for pes planus on the allegation of CUE in an April 2008 rating decision, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  Furthermore, the Veteran's representative did not list a CUE claim amongst the issues in its December 2017 Informal Hearing Presentation Brief.  Therefore, the issue is not before the Board at this time. 

In September 2013, the Veteran testified during a Board videoconference hearing and a transcript of that hearing is of record.  The Veterans Law Judge who presided over the hearing is no longer at the Board.  As such, in November 2017 the Board contacted the Veteran and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal.  38 C.F.R. § 20.707.  The Veteran responded in December 2017 that he did not wish to appear for another hearing.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left foot plantar fasciitis, is not manifested by actual loss of use the foot.

2.  For the entire period on appeal, the Veteran's right foot plantar fasciitis, is not manifested by actual loss of use the foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for left foot plantar fasciitis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5299-5284 (2017).

2.  The criteria for an initial rating in excess of 30 percent for right foot plantar fasciitis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'" Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. § 4.14.  To do so would over-compensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25.  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).
 
When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis: Increased Ratings for Feet

The Veteran seeks a higher rating for his service-connected plantar fasciitis of the left and right foot.  He contends that the ratings currently assigned do not reflect the severity of his disability.

For the entire period on appeal, the Veteran's service connected plantar fasciitis of the left and right foot have been assigned at 30 percent, effective October 31, 2005 under Diagnostic Code 5299-5284.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5284, for other foot injuries, a 10 percent evaluation is assigned for moderate injury, a 20 percent evaluation is assigned for moderately severe injury, and a 30 percent evaluation is assigned for severe injury.  With actual loss of use of the foot, a 40 percent evaluation is assigned.

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of an initial rating in excess of 30 percent for plantar fasciitis of the left and right foot.  

In this case, a higher rating under Diagnostic Code 5284 is not applicable.  Specifically, the October 2008, February 2010, December 2010, February 2013, February 2016, and May 2017 VA examiners found no evidence of an actual loss of use of either the left or right foot.  Multiple examinations have shown that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  As a result, these findings do not warrant a higher rating under Diagnostic Code 5284. 

The Board has considered whether higher ratings could be assigned under an alternative diagnostic code, however, finds that no other diagnostic codes are applicable.  For example, a rating under Diagnostic Code 5276 is not warranted, and the Veteran has been denied entitlement to service connection for a flat foot condition.  Furthermore, the remaining alternative diagnostic codes pertaining to the feet under 38 C.F.R. § 4.71a are similarly inapplicable.  Specifically, the October 2008, February 2010, December 2010, February 2013, February 2016, and May 2017 VA examiners found no evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5289, 5281, 5282, 5283.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable due to his service-connected plantar fasciitis of the left and right foot disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.  

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that an initial rating in excess of 30 percent for connected plantar fasciitis of the left and right foot, is not warranted. To that extent, the benefit of the doubt rule does not apply. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49



      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 30 percent for left foot plantar fasciitis is denied.

Entitlement to an initial rating in excess of 30 percent for right foot plantar fasciitis is denied.



____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


